DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 4/04/2022 submission filed in Application 15/056,211.  
Claims 1, 3-11, 18-20 were examined in the previous office action.  Claims 1, 18 have been amended.  Claims 1, 3-11, 18-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/04/2022 has been entered.
 
Response to Arguments

Applicant’s arguments filed 4/04/2022 with respect to the rejections under 112 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 4/04/2022 have been fully considered but they are not persuasive. 

Regarding the rejection under 101, the Applicant argues “Applicant has amended the independent claims to recite that current operational data is continuously gathered and monitored for dynamic feedback and changes are provided to current models using machine learning.  Such is incapable of being performed through human activity.” 
The Examiner respectfully disagrees.  The claims have been amended to recite continually monitoring current operational data to create a dynamic feedback loop that processes changes to modeled physical environment based on current traffic flow.  However, updating a model of a physical environment with current data to accurately allocate staff and other resources remains a sales and marketing activity and business practice.  Further, gathering current operational data at preconfigured intervals is considered conventional data gathering which MPEP 2106.05(g) states mere data gathering is insignificant extra solution activity.  

The Applicant further argues “Applicant also notes that at best the layout and staffing of an enterprise is only tangential to fundamental economic activity and the Fed. Cir. has stated that a fundamental economic activity must be the primary focus of the claims. When an activity is tangential it cannot be rejected under the abstract idea analysis.” 
The Examiner respectfully disagrees with the Applicant’s assertion that the layout and staffing of an enterprise is only tangential to fundamental economic activity.  Para. 4 of the Applicant’s specification states that the invention is directed to improving site operations of a restaurant which is a business practice.

The Applicant further argues “Moreover, the claims at least presents a practical application because many elements of the claims are unnecessary for a generic implementation of the abstract idea, the claims include specific limitations for which there is no concern of any attempt at monopolization, and the claims provide an improvement in capabilities of a server.”
 The Examiner respectfully disagrees.  The claims do not recite an improvement to the capabilities of a server.  Further, there is nothing in the specification that indicates the invention is directed to an improvement to a computer or server.  The recited server functions as it normally would to implemented the claimed abstract idea.

The Applicant further argues “The Examiner asserts, in the Advisory, that the proposed and non-entered amendments were extra solution elements that are necessary to implement the abstract idea or were only tangential to the teachings of the abstract idea. Applicant disagrees, a generic implementation of the alleged abstract idea does not require an implementation that includes simulating anticipated activities nor continuously iterating at predefined intervals such that a current layout is associated with the current customer traffic and current usage metrics during each interval of time. Still further, a generic implementation does not require the level of detail recited such as by specific resources (tables, chairs, types of tables, etc.). The claims are very specific and not generic, there are a number of recitations of elements that are simply not required to generically implement the abstract idea, the above recited elements are merely an example.”
The Examiner respectfully disagrees.  The Examiner found that the gathering of current operation data to be insignificant extra solution activity under step 2a prong 2 and well known and conventional under step 2B.   That is because the claims does not state any particular or improved way that data is gathered beyond what is well known and conventional.  

The Applicant further argues “Additionally, the claims represent an improvement in a technology by providing a server with the capabilities to provide real-time and updated models that link and simulate (artificially provided data) a physical layout of resources with customer traffic and impacts caused therefrom. No known human activity is capable of performing the claims. Moreover, the claims are not relevant to the judicially created abstract ideas since at best the claims are related to only ancillary economic activity but not related to any existing known techniques that analyze economic activity on the basis of a resources, resource types, and resource placement within a given layout of a physical environment.”
The Examiner respectfully disagrees.  The claims are  not an improvement to technology.  This is because the claims are directed to the recited abstract idea that is implemented by a server.  The function of the server is not actually improved.  The server functions as it normally would.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1, 3-11 are directed toward a method for modeling and simulating an anticipated activity in a physical environment.  Claims 18-20 are directed toward a system for modeling and simulating an anticipated activity in a physical environment.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of modeling activity of an environment and illustrating expected or known utilization metrics which falls into the Abstract idea categories of mental processes and method of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

modeling activity of a physical environment representing a customer traffic flow and resource utilization as a modeled physical environment that represents physical resources and a physical layout of the physical resources for the physical environment, wherein the modeled physical environment comprises available physical resources, types of physical resources, capacity of the types of physical resources, and known layout patterns of the physical resources within the physical environment;
 
receiving utilization metrics for customer traffic flow within for the physical environment and linking the utilization metrics to given know layout patterns associated with the modeled physical environment;

 wherein the utilization metrics comprise seating utilization, employee utilization, customer traffic flow rates, and the corresponding known layout patterns deployed for the physical environment when the utilization metrics were captured;

 wherein the customer traffic flow rates comprise specific patterns for a given day of a week and a given calendar day within a given period of time; 


wherein the physical resources comprise a total number of available tables, table capacity for each table, a total number of available chairs, and types of the tables;

wherein each given model associated with a specific physical layout for the physical resources and that given model's corresponding linked utilization metrics; 

simulating anticipated activity within the modeled physical environment using the simulated operational data that changes a given rate associated with the customer traffic flow and using the given known layout patterns for the physical resources of the modeled physical environment; and 

providing a predictive result based on simulating the anticipated activity with the simulated operational data; 
providing with the predictive result a specific one or the known layout patterns of the modeled physical environment based on the anticipated activity and suggested changes to staffing, wherein the specific one of the known layout patterns includes a change for the physical environment and different allocations of the physical resources from what was currently present in the physical environment that optimizes anticipated utilization metrics for the anticipated activity within the physical environment; 
continuously iterating back to the modeling and the monitoring current operational data, creating a dynamic feedback loop that processes changes to modeled physical environment based on current traffic flow in a given interval and current utilization metrics in the given interval along with updated linkages to a current corresponding known layout pattern.

The claim recites a mental processes including observation, evaluation, judgment, opinion.  For example, the modeling and simulating steps are recited broadly and are drawn to observation and evaluation that can be performed mentally. Further, the claims are also directed to a marketing or sales activities or behaviors; business relations.  For example, the claims are directed toward modeling customer traffic flow and resource utilization of a restaurant based on received metrics; simulating anticipated activity in a restaurant and using the results to optimize operations which is a sales and marketing activity, and a fundamental business practice.  The claims have been amended to include a continuous feedback loop that processes changes to modeled physical environment based on current traffic flow.  However, continuously monitoring and modeling a physical environment remain directed to sales and marketing activities or behaviors.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
providing executable instructions to a processor of a server from a non-transitory computer-readable storage medium causing the processor to perform operations comprising:
providing an interface that permits a visualization of a playback of a given set of operational data for a given activity of a given customer traffic flow with a given physical layout having given allocations of physical resources and illustrating expected or known utilization metrics within the visualization; 
visually presenting the visualization within the interface; 
receiving a stop instruction from the interface; 
stopping the visualization responsive to the receiving of the stop instruction; 
receiving a change associated with the given set of operational data for the given customer traffic flow with the given physical layout having the given allocations; and 
visually presenting a second visualization within the interface that illustrates predictive changes to the expected or known utilization metrics with the change;
receiving of the utilization metrics at preconfigured intervals of time 
However, the server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, receiving utilization metrics and providing the result of an analysis visually is considered insignificant extra-solution activity because it does not add meaningful limits to the claim (see MPEP 2106.05(g)). Additionally, the additional elements are also indicative of generally linking the abstract idea to a particular technological environment.  MPEP 2106.05(h) states requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).  The instant case is similar as the Abstract idea of modeling a physical environment is linked to the particular technological environment of a simulation platform where a user may view, start or stop a simulation, and change simulation inputs.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Similarly, generally linking and abstract idea to a particular technological environment cannot provide an integration into a practical application in step 2A or provide and inventive concept in step 2B.  Further, nothing in the specification indicates that the providing of the predictive result is anything other than conventional means of providing the result of an analysis.  Further MPEP 2106.05(d) states “creating output data” is well-known and conventional when claimed generically.  MPEP 2106.05(d) also states that data gathering is well-known and conventional when claimed generically.  Thus, the claim is not patent eligible.
Further Claims 3-11 further limit the mental processes and methods of organizing human activity of the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1, 3-11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  Further, Claims 5 and 7 recite limitations directed to detecting changes in a physical environment.  However, the claims do not define how the changes are detected.  Under the broadest reasonable interpretation, the Examiner considers the detection insignificant and conventional data gathering.  Further, Claim 9 recite receiving input from an operator through an interface.  However, as explained above this is merely indicative of a general link to a particular technological environment.  Further, Claims 10 and 11 recite providing results to an interface.  However, providing the output of an analysis is considered insignificant extra-solution activity and well-known and conventional. 
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  As such, Claim 18-20 are also rejected.
Pertinent Art not relied Upon in a Rejection

Burks US 20130103442 A1 - A system for managing restaurant crew member staffing comprises a computer having memory for receiving configuration data corresponding to a restaurant associated with a group of restaurants, first data corresponding to a projected consumer demand for items at the restaurant over a time increment, and second data corresponding to a historical consumer demand for items at the restaurant over the time increment, a computer-readable medium encoded with a computer program adapted to dynamically determine a quantity of crew members needed and a position for each crew member determined to be needed to staff each of a plurality of work areas at the restaurant over a plurality of the time increments based on the configuration data, the first data, and the second data, and a computer display for displaying the quantity of crew members needed to meet the projected consumer demand over the plurality of time increments, and the work areas to which each of the determined quantity of crew members should be assigned.


Fitzpatrick - US 20040260513 A1  real-time buffer manager system that calculates optimal food buffer levels, for both completed products and product components, based on real-time counts of restaurant patrons throughout a restaurant's property and the estimated time for them to arrive at a food ordering station. The real-time buffer manager employs a computer vision system, running a series of 2D image processing techniques that detect and track vehicles and people in several camera views. Patron counts are fed from the computer vision system into a queuing model that estimates when each patron will arrive at an ordering station. Thus, instead of analyzing historical sales data, the buffer manager according to the present invention electronically performs direct measurement of probable future demand, and electronically predicts, in real-time, what the future food product demand will be in a predetermined time (e.g., 3-5 minutes) immediately following the direct measurement of the demand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683